J. SKELLY WRIGHT,
Circuit Judge, concurring:
While I join the court’s opinion, I write separately to express reservations about Part II. I join Part II, however, because I recognize the Commission’s authority to limit the recovery of carrying charges to 12 months. But I emphasize my belief that the court in this case stretches the limit of what it means to “reasonably discern” an agency’s “path.”
For all our efforts in attempting to narrow the “zone of reasonableness” that is faintly implicit in the Commission’s actions, it still extends from $135 million to $204 million — a considerable difference, even as a percentage of the total. The precise figure the Commission chooses from this zone determines how the carrying charges will be divided between ratepayers and stockholders. The agency may divide the carrying charges on this sum in the way that best effects the goals of the Natural Gas Act, but it may not do so arbitrarily, even within the “zone of reasonableness.”
One of our protections against arbitrariness is the requirement of a reasoned explanation by the Commission. This explanation allows ratepayers, shareholders, and the public to see how their relative interests have been balanced. It also enables similarly situated pipelines to compare their treatment to Panhandle’s to insure that any differences are rational. The court has looked harder in this case to discern a rational path than it is obliged to do; the Commission should not depend on the court to supply its reasoning.